DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Projectile Species A, the projectile depicted in Figs. 14A-14C, 15, 16A-16C and 18A, claims 1-14, in the reply filed on 09/09/2022 is acknowledged.
Priority
The effective filing date for the currently claimed subject matter in this CIP application is 11/04/2020, the filing date of the instant CIP application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 11-12, it is unclear how the projectile of the elected Species A, can meet the limitation, “…ejects the liquid marking payload perpendicular to the projectile’s direction of flight…”, because the projectile of Species A ejects the liquid payload only upon impact with the target, i.e., when it is no longer in flight.
In claim 2, line 3, the term, “the projectile’s exterior features”, lacks a proper antecedent basis.
In claims 3, lines 3 and 4, the terms, “minimal” and “minimized” are relative terms that render the claim indefinite because the scope of these terms cannot readily be determined. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over NOSTROMO, LLC., (US 2019/0072370 A1), hereinafter, “NOSTROMO” in view of SULLIVAN (US 2012/0227614 A1).
Regarding claim 1, NOSTROMO discloses gun fired ammunition cartridge  incorporating a spin stabilized projectile (Figs. 4B, 5B, 6B, 7B, 8B), said projectile comprising: (1) a metal ogive 20 comprising a forward metal bore riding feature (paragraph [0017]), (2) a mid-body frangible cylindrical assembly 30, 32 (Figs. 4B, 5B, 7B) coupled to the forward metal bore riding feature at a forward end, the mid-body cylindrical assembly 30, 32 incorporating a cylindrical frangible capsule 32 encapsulating a marking powder 34 (paragraph [0024]; Figs. 4B, 5B, 7B)  and to be aligned to the projectile's axis of rotation (Figs. 4B, 5B, 6B, 7B, 10A), and proximate to the projectile's center of gravity (Figs. 4B, 5B, 6B, 7B, 10A); and (3) an aft metal base 40 comprising a driving band 42 (Figs. 4B, 5B, 8B; paragraph [0017]), wherein the cartridge retains strength when compressed upon being loaded into a weapon (Figs. 4B, 5B, 11A, 11C, 11C, 11D; paragraph [0036]), and upon firing , the projectile's break-up ejects the liquid marking payload perpendicular to the projectile's direction of flight (Figs. 4B, 5B, 7B, 10C; paragraphs [0006],  [0029].
NOSTROMO does not disclose a cylindrical capsule configured to house a liquid marking payload comprising one or more liquid chemical materials, the capsule to be aligned with the axis of rotation of the projectile and proximate the projectile’s center of gravity, and wherein upon firing, the projectile’s break-up ejects the liquid marking payload perpendicular to the projectile’s direction of flight.
SULLIVAN discloses a spin stabilized projectile 20 (Figs. 2-7; paragraph [0042]), the projectile 20 comprising a mid-body frangible cylindrical assembly (Fig. 2; paragraphs [0024]; [0025]), the mid-body cylindrical section incorporating a cylindrical capsule configured to house a liquid marking payload comprising one or more liquid chemical materials 24, 26 (paragraph [0043]; Figs. 2-6), the pair of adjacent compartments 24, 26 formed of a frangible foil , each containing a separate liquid component such that when the two liquid components are mixed together, they chemically react.  Sullivan’s compartments 24, 25 are disposed substantially symmetrically about the center of rotation 32 of the projectile, an upon firing, the break-up ejects the liquid marking payload in all directions including in a direction perpendicular to the projectile’s direction of flight (Figs. 2-7; paragraph [0052]).  When Sullivan’s projectile strikes the target, the ogive bursts and releases both the mixed chemical components and the red dye powder marking the point of impact.  Sullivan teaches the use of additional dry marking material 28, 30 surrounding the liquid marking payload 24, 26 (Figs. 2-7; paragraph [0045]).
In view of the teachings of SULLIVAN, it would have been obvious to POSITA before the effective filing date of the invention, to modify the capsule and marking payload of NOSTROMO’s mid-body frangible cylindrical assembly by employing a inner cylindrical capsule housing a liquid marking material and surrounded by dry marking materials, to enable the projectile to produce a supplemental a chemiluminescent and/or exothermic reaction upon target marking at impact.
Regarding claim 2, the NOSTROMO/SULLIVAN combination further teaches wherein the forward metal bore riding feature in combination with the driving band allows the projectile to be spun-up when transiting a barrel, the projectile's exterior features imparting rotational forces about the projectile's center of gravity (NOSTROMO - Fig. 4B, 5B, 11A, 11 B, 11 C, 11 D - see how the forward metal bore riding feature in combination with the driving bands 42
allow the projectile to be spun-up when transiting a barrel, with the exterior features imparting rotational forces about the projectiles center of gravity; paragraph [0036]) 
Regarding claim 3, SULLIVAN further teaches wherein rotation imparted on the projectile transiting the barrel induces rotational laminar flow in the cylindrical capsule about the
projectile's axis of rotation, said projectile exhibiting minimal yaw and pitch at a muzzle exit such that perturbations resident in the liquid marking payload are minimized and the projectile has a stable ballistic flight in a flight path in direct fire (Fig. 2-6; paragraphs [0009], [0050]).
Regarding claim 4, SULLIVAN further teaches wherein said cylindrical capsule includes one or more segregated compartments allowing for segregation of respective one or more
chemical liquid marking materials in storage (24, 26, Fig. 2, 3, 4, 5, 6 – paragraph [0043]).
 	Regarding claim 5, and SULLIVAN further teaches wherein the cylindrical capsule includes a mass 34 suspended in a chemical liquid marking material housed in a forward compartment 24 of the one or more segregated compartments (Figs. 2- 6 - paragraphs [0047], [0049], [0050]
Regarding claim 6, SULLIVAN further teaches wherein the projectile traversing the barrel induces rotation on the exterior of the projectile, mixing all of the chemical liquid marking
material in the cylindrical capsule (Fig. 2, 3, 4, 5, 6 - paragraph [0050]).
Regarding claim 7, SULLIVAN further teaches wherein the viscosity of the mixed chemical liquid marking materials affords laminar flow in the cylindrical capsule, the flow induced by the capsule's rotation around the projectile's axis of rotation (Figs. 2-6; paragraph [0050].
Regarding claim 8, SULLIVAN further teaches where the mixed liquid marking materials comprise a percentage of the volume of the cylindrical capsule (Fig. 2, 3, 4, 5, 6 - paragraph [0043]).  The liquid components in the compartments 24, 26 are either chemi-luminescent or exothermic, or both.  Sullivan does not specifically teach where the mixed liquid
 marking materials comprise at least 70 percent of the volume of the cylindrical capsule. 
It would would have been obvious to POSITA before the effective filing date of the invention to fill the cylindrical capsule of the NOSTROMO/SULLIVAN combination projectile such that the mixed marking materials filled at least 70% of its volume, and thereby ensure reliable marking at impact with the target.
Regarding claim 9, SULLIVAN further teaches wherein the chemical reaction occurs in flight before projectile impact (Fig. 2, 3, 4, 5, 6 -paragraph [0050]).
Regarding claim 10, SULLIVAN further teaches wherein the chemical reaction creates a chemiluminescent reaction (Fig. 2, 3, 4, 5, 6; paragraph [0043]).
Regarding claim 11, SULLIVAN further teaches wherein the chemical reaction creates an exothermic reaction (Fig. 2, 3, 4, 5, 6; paragraph [0043]).
Regarding claim 12, SULLIVAN further teaches wherein the mixed liquid marking materials is heated based at least in part on the exothermic reaction (Fig. 2, 3, 4, 5, 6 ; paragraph [0043], at least some droplets inherently being formed as a consequence of the exothermic reaction. 
Regarding claim 13, SULLIVAN further teaches wherein the projectile houses an additional dry marking material 28, 30 surrounding the capsule, the dry marking material including high contrast pigment or dye (Figs. 2, 3, 4, 5, 6, 7 - paragraphs [0045], [0046])
Regarding claim 14, NOSTROMO further teaches wherein the center of gravity can be adjusted (Figs. 48, 58, 78; paragraph [0005]).  However, NOSTROMO does not specifically teach wherein the forward metal bore riding feature and the driving band are equidistant from the center of gravity of the projectile.
It would have been obvious to POSITA before the effective filing date of the invention to form the NOSTROMO projectile such that the forward metal bore riding feature and the driving band were equidistant from the center of gravity of the projectile, so as to ensure an equal balanced amount of engraving of the bore riding feature and the driving band during passage through a rifled barrel.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-FORM 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S BERGIN whose telephone number is (571)272-6872. The examiner can normally be reached M-F 9am - 5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES S BERGIN/            Primary Examiner, Art Unit 3641